Case: 1:21-cv-04468 Document #: 20 Filed: 08/23/21 Page 1 of 2 PagelD #:172

21-cv-4468
Judge Matthew F. Kennelly

Magistrate Judge Young B. Kim
Alloyed Enterprises Co. v. Microsoft, et al. RANDOM Preliminary Motions For Judgment

United States District Court

for the Northern District of Illinois

Case Number:

 

ALLOYED ENTERPRISES CoO.,

COMPLAINT UNDER:
Plaintiff,
(1) 28 U.S.C. §1331,
v. (2) 28 U.S.C. §1343,
(3) 28 U.S.C. §1346,
MICROSOFT CORPORATION, (4) 42 U.S.C. §1983,

RCN TELECOM SERVICES LLC, &
COMCAST CORPORATION OF THE
DEPT. OF HOMELAND SECURITY,

(5) 42 U.S.C. §1985,
(6) PL No. 111-203,
(7) 15 U.S.C. $15, and
(8) 5 U.S.C. §552a.

She? €e ONY

LYNOD LOMLSIO SN ‘WSO
NOLNYS 9 SVINOHL

Defendants.
FILED UNDER SEAL PURSUANT

TO FRCvpP 5.2(d)

RULE 57 MOTION FOR DECLARATORY JUDGMENT AND FURTHER RELIEF
L. Pursuant to FRC vP 57, Plaintiff respectfully prays the Court issue a Declaratory
Judgment certifying that as a whistleblower to the United States FBI, SEC, CFTC, and
Department of Justice, Dodd-Frank §748(h)(3) and §922(h)(3) obligate Defendants to ensure
that Plaintiff's rights and privileges are preserved from impairment under color of any State
or Federal law.
2y Plaintiff further requests for this Declaratory Judgment to provide that Defendants
may not impinge, impair, or hinder Plaintiff's performance of trade under color of any State
or local law, custom, or usage pre-empted by §210 of PL No. 106-554.

3. Plaintiff further aks the Court to ensure this Declaratory Judgment enforce Plaintiff's
right to travel freely by carrier to and from Plaintiff's computing nerve hub in the District of

Page | | $1331, et al.

Ci H'ILI
Case: 1:21-cv-04468 Document #: 20 Filed: 08/23/21 Page 2 of 2 PagelD #:173

Alloyed Enterprises Co. v. Microsoft, et al.

Preliminary Motions For Judgment

Columbia's National Capital Region Transportation and to all other venues where Plaintiff

might venture.

4.

Plaintiff continues by praying that the Court shall provide all further and other relief

or remedy which it finds to be necessary, proper, or in the interests of justice.

Plaintiff thanks the Court for its consideration of this motion.

Very respectfully submitted,

ALLOYED ENTERPRISES COMPANY

/s/ Thomas Madison Glimp

Seal:

Page | 2

President and Chairman

Alloyed Enterprises IL Company
Chicago Business License #2781133
[Illinois Charter #7261 -363-5

40 E. 9" Street, Ste. 402

Chicago, IL 60605

(312)-761-4206
ilcompany@alloyedenterprises.com

Alloyed Enterprises IL Coa,
IL CHARTER NO. 7261-363-5

A Member of Alloyed Enterprises Co.

Dated: 8/241 L0or\

$1331, et al.
